      Case 4:20-cv-00798 Document 18 Filed on 07/31/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                               UNITED STATES DISTRICT COURT                             August 03, 2020
                                SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                    HOUSTON DIVISION
SIEMENS INDUSTRY SOFTWARE INC.,

                          Plaintiff,               Case No.: 4:20-cv-798
v.
                                                   JURY TRIAL DEMANDED
DOES 1-150,

                          Defendants.


                              ORDER OF DISMISSAL WITHOUT PREJUDICE


       Plaintiff has filed a Notice of Dismissal Without Prejudice against all remaining Does (Dkt.

No. 17). In accordance with that Notice and Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, the Complaint has been DISMISSED WITHOUT PREJUDICE. This Notice shall

not affect any previous dismissals in this action, whether they were made with or without

prejudice. Accordingly, the Clerk is directed to CLOSE the case and terminate all other motions

pending in this matter.

       SO ORDERED AND ADJUDGED this the ____
                                        31st day of _________,
                                                    July       2020.


                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
